[logo.jpg]


West8 Tower
10205 Westheimer, Suite 1000
Houston, TX  77042
Phone: 713-973-5389
Fax: 713-973-5323
Elizabeth C. Powers
VP & Chief Administrative Officer






November 14, 2008
(Revised December 3, 2008)
(Revised December 9, 2008)


Walter J. Nye
Vice President & General Manager Operations, European Served Area (ESA)
Dresser-Rand
10205 Westheimer, Suite 1000
Houston, Texas 77042


Dear Walt;


The purpose of this letter is to confirm the benefits that will be provided to
you in return for your continued service beyond the date you initially
communicated to me for your resignation from Dresser-Rand subject to the
conditions stated below.


Your resignation from your role as Vice President and General Manager
Operations, ESA will be effective January 1, 2009.  In recognition of your
willingness to continue on in your role as we searched for your successor, I am
pleased to inform you that the Dresser-Rand Compensation Committee of the Board
of Directors has approved (a) a 2008 AIM incentive payment, the calculation of
which will be based on the greater of 2008 actual or target performance of the
AIM ESA Operations plan in which you currently participate, timed to coincide
with the Company’s normal AIM payment process and based on your actual months of
service in 2008, (b) the acceleration of the vesting of all of your outstanding
equity grants that would otherwise vest on February 15, 2009, to coincide with
your last day of employment with the Company, and (c) the extension of the
period during which you may exercise your vested stock appreciation rights to
January 1, 2010, including but not limited to those shown below. The awards
subject to vesting acceleration are as follows:
·  12,812 stock appreciation rights
·  3,414 restricted stock units


The Company will pay the cost of transporting a reasonable amount of personal
effects from Le Havre to Houston; provided that the amount of goods for which
the Company will pay is limited to 1100 pounds.  Moreover, the Company will also
pay other reasonable costs incurred in your repatriation back to
Houston.  However, the Company shall not pay in excess of $10,000 for the
aggregate of such transportation or other reasonable costs.  This maximum does
not include your personal airfare to return to Houston.  Further, the Company’s
Tax Equalization Program and International Assignment Tax Program will continue
to be made available to you and shall apply with your termination date being
January 1, 2009.



--------------------------------------------------------------------------------


The effectiveness of this letter agreement and all of these benefits are
conditioned upon you signing the Company’s release and non-solicitation
agreement and the agreement being effective and not subject to revocation.


Walt, I would like to take this opportunity to thank you for your contributions
to Dresser-Rand over your 33 years of service.  On behalf of our Board of
Directors and our Executive Leadership Team, it has been a great pleasure
working with you.




Very Truly Yours,
 


/s/ Elizabeth C. Powers

--------------------------------------------------------------------------------

Elizabeth C. Powers
Vice President and Chief Administrative Officer




 
Acknowledged and Agreed this 15th day of December, 2008.






/s/ Walter J. Nye

--------------------------------------------------------------------------------

Walter J. Nye